Spalding, J.
(dissenting). The rule on the question involved in this case was established in Johnson v. Dakota F. & M. Ins. Co. 1 N. D. 167, 45 N. W. 799, in 1890. The Supreme Court of the United States in 1902, in Northern Assur. Co. v. Grand View Bldg. Asso. 183 U. S. 308, 46 L. ed. 213, 22 Sup. Ct. Rep. 133, reviewed the authorities with great care and settled the question for the Federal courts in harmony with the views of this court expressed in the Johnson Case. The case of New York L. Ins. Co. v. Fletcher, 117 U. S. 519, 29 L. ed. 934, 6 Sup. Ct. Rep. 837, also covers the same ground. I see no reason of sufficient weight to warrant this court in overruling the Johnson Case and disregarding the Federal authorities and thereby establishing two rules in this jurisdiction. It results in this: that foreign insurance companies who write large risks in this state and suffer losses in cases where this principle is in question are not liable, while foreign companies which write risks in this state of less than *336$2,000, and all domestic companies are liable. In Dunham v. Peterson, 5 N. D 414, 36 L.R.A. 232, 57 Am. St. Rep. 556, 67 N. W. 293, this court said: “What, in the absence of any statute on the subject, would be decisive with us, even if we were in that state of mind ■on this question described by the phrase ‘halting between two opinions/ is the fact that in the Federal courts this more universally accepted rule has become the law by reason of the decision of the Federal Supreme Court.....There should be only one rule in this state whether the litigant resort to the Federal court or the state tribunals.”
While the weight of authority seems to be in harmony with the' majority opinion, yet on close examination many of the authorities which at first reading appear to be so, are distinguishable. This is shown by the opinion in Russell v. Prudential Ins. Co. 176 N. Y. 178, 98 Am. St. Rep. 656, 68 N. E. 252. The policy under consideration in that case contained provisions similar to those in question in the case at bar, and the court held that the insurer was not liable where the waiver had not been indorsed on the policy, and distinguished Stewart v. Union Mut. L. Ins. Co. 155 N. Y. 257, 42 L.R.A. 147, 49 N. E. 876, and prior decisions which appeared to be in conflict with the Eussell Case, on the ground that in the former decisions it was clear by inevitable inference that they had been based upon the fact that the policy had never been delivered to the insured and that consequently he could not be charged with knowledge of its contents, and the court .says: “Is this contract to be enforced as clearly written, or is it to be ignored for the reason that men enter into contracts without reading them, and assume that a vague and unproven custom exists permitting a local agent to give life and validity to the policy without reference to the terms of the contract of insurance? The question may be put in another form. Can an insurance company enter into a contract with a person applying for insurance which can so fix the precise conditions under which the policy shall issue that the agent, in the absence of express authority, cannot abrogate it? It would seem that the statement of the foregoing questions would compel an answer in favor •of the company without argument.”
Mr. Freeman, in an exhaustive note on this subject contained in 107 Am. St. Rep. on page 123, states that the weight of more recent adjudications is in favor of the power of the insurer to limit the *337authority of an agent, and that when brought to the actual knowledge of the insured, or when made a part of the terms of the contract of insurance, the insurer is bound thereby. The conflict of authority on the subject arises by reason of some courts emphasizing one and other courts another of several conflicting legal principles. As I read the opinion in the Johnson Case- it, in effect, lays down the rule that the insured is charged with knowledge of the contents and conditions of the policy when he has had it in his possession for a sufficient length of time to enable him to acquaint himself with its contents and •conditions. Now this length of time may be variable, depending upon circumstances and conditions. The complaint in the case at bar does not disclose whether the insured had any opportunity to read the policy or not, and I think, in the absence of allegations regarding this subject, unless it must be presumed that he did have, which I doubt, evidence on this question is necessary. Any attempt to review the authorities at any length would be useless. Their number is legion, and I rest my decision on the ground that the rule has been established' and followed in this state for twenty years, that it is supported by a large number of state authorities and by the Supreme Court of the United States, and that two rules in the same state should be avoided unless there are reasons for establishing the second rule far more convincing and necessary than those presented in this instance.